PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of March 26, 2015, the Court has determined that the appeal is untimely. The order on appeal was rendered on February 20, 2015. In order to timely invoke the Court’s jurisdiction, the notice of appeal should have been filed no later than March 23, 2015. Fla. R. App. P. 9.110(c); Fla. R. Jud. Admin 2.514(a)(1)(C). The notice of appeal was filed two days later on March 25, 2015. Because the notice of appeal was not timely filed, the Court lacks jurisdiction and the appeal is dismissed.
BENTON, CLARK, and MAKAR, JJ., concur.